November   5, 1956



Hon. Hubert W. Green, Jr.          Opinion No. S-219
Criminal District Attorney
Bexar County                       Re: Transfer 'of Road District
San Antonio, Texas                     bond proceeds from a farm-
                                       to-market allocation to a
                                       state and federal right-of-
Dear Sir:                              way allocation.
your request for an opinion eonthe following question has been
received by this office. We quote from your letter of October
12, 1956, at3follows:.
         "Our County Road Engineer has requested that
         we obtain from you an opinion as to whether
         or not the sum of $40,000.00, the proceeds of
         a bond issue, can be transferred from the bal-
         ance of a $203,000.00allocation for farm-to-
         market roads and ,highuaysto a depleted fund
         allocated for the:purpose of acquiring rights-
         of-way for new ,and,existing state and federal
         highways within Road District No. 1 of Bexar
        County, Texaa."~:,
The order entered by the Commissioners Court of Bexar County
on August 28, 1953, the same:day on which the road bond elec-
tion; under~Section 52 of Article 3, of the Constitution, for
Road District No. 1, was ordered, 'and uhich set out certain
particulars in connection with the expenditure of the bond
funds in the event they were approved, controls the use of the
proceeds of the bond issue.~~Black v. Strennth, 112 Tex. 188,
246 SLW. 79; Mosel v. R.eal,4qS.W.2d 475 (Tex.Civ.App., 1932),
writ refused; Sterrett v,,.
                          Bell, 240 S.W.2d 516 (Tex.CLv.App.,
1951), no writ history.
Sections (2) (a), (2) (b), and, (2) (c) designate the pur oses
for which the bond,proceeds are to'be used.' Sections (3P (a),
!z;Lb) 9 and (3)(c) allocate $1,6GG,OOO.O0 of such funds as fol-
     : Approximately $1,107,GOO.O0 for the acquiring of rights-
of-way for new or existing,.stateand federal highways; approxi-
mately $2O3,OOO.OO for the acquiring of rights-of-nay for new
or existing farm-to-market roads or highways; and approxi-
mately  $2gO,OOO.O0 to be contributed to the State Highway
Hon. Hubert W. Green, Jr., page 2 (S-219)


Commission to assist in the construction or reconstruction of
new farm-to-market highways or roads. Sections (3)(a), (3)(b),
and (3)(c) are followed imme~dlatelyby two paragraphs which fur-
ther define the duties of the commissionerst court in connection
with these expenditures, The ,first of these-two paragraphs pro-
vides that none of the purposes above set out shall have priority
over the others, and ,thenext paragraph reads as follows:

         "If this Courtfinds that It is not neces-
         sary or desir,ableto use any of the funds
         above allocated for the purposes for which
         such funds are.allocated, such funds may be
         used for any of the other purposes herein-
         above set forth; but none of such funds shall
         ever be used for any project which is not,con-
         sistent with the overall long term planning
         of the,State Highway Department for state and
         federal highways and farm-to-market highways
         or roads." ~,

It is the opinion of thi,soffice that the paragraph last quoted
above reeerves limited discretion in the Commissioners' Court of
Bexar County in the expenditure,of the funds allocated,under
Section (3) of said order. If the commissioners1 court finds
that it is no longer necessary or desirable to use any of the
funds allocated for any one of the purposes set out, it may use
such funds for one or both of the other purposes as long as,
such use is "consistent with the overall long term planning of
the State Highway Department for state 8nd federal highways and
farm-to-market highways or roads." Murray v. Wilkinson,'32 S.W.
2d 863 (Tex.Civ.App., 1930),no writ hlstory;
v. Mitchell, et al.,~116 Tex. 378, 292 S.W. 1
1927),adopted.
It is further significant that this reservation of authority ,in
the Commissioners' Court was'not provided in connection with the
expenditure of the remaining $350,,000,00of such funds.
This opinion has no application to farm-to market highway moneys
derived from the taxes levied and colle~ctedpursuant to Section
la of Article VIII of the Constitution of Texasand Artlole 704&a
of Vernon's Civil Statutes, because such moneys can not be used
for the acquisition of rights-of-way for State designated hlgh-
ways, but can only be used for the construction of a public road
Hon. Hubert W. Green, Jr., page 3(S-219)



of the county leading either directly or indirectly from a farm
to market. Attorney General's .Opinlonv-1169 (1951).

                             SUMMARY

        The commissioners~ court may transfer Road
        District bond proceeds voted under Section
        52, of Article 3, of the Constitution of Texas,
        from a farm-to-market allocation to an alloca-
        tion for acquiring rights-of-way for state and
        federal highways as provided by the wording of
        the order of allocation passed on the same day
        as, and supplementing, the order of election.


                                   Yours very truly,
APPROVED:                          JOHN BEN SHEPPERD
                                   Attorney General
Elbert M. Morrow
Bond Divi,sion~
John Reeves
Reviewer                                   Assistant

W. V. Geppert
Reviewer
L. W. Gray
Special Reviewer
Davis -Grant
First Assistant
John Ben Shepperd
Attorney General